Mount, J.
This action was brought by the plaintiff for an accounting upon an alleged partnership. The plaintiff alleged in his complaint, in substance, that, in the year 1912, he and the defendant entered into a contract by which the defendant agreed to furnish all the money necessary to buy certain telephone stock, the plaintiff was to buy the stock, the defendant was to sell it, and they were to divide the profits equally, and that the defendant had failed to account for certain profits. *344The prayer was for an accounting and for a judgment. The defendant, in answer to the complaint, admitted that a contract was entered into, but alleged that the agreement was that each party was to contribute such moneys as he could raise; that the plaintiff was to furnish from $5,000 to $6,000, and the defendant from $10,000 to $12,000, for the purpose of buying the stock; that the defendant should sell the stock and the profits should be divided between them; and that the plaintiff had failed to account for certain stock purchased. The defendant asked for judgment against the plaintiff. On these issues, the case was tried to the court without a jury. The court concluded that the contract was as stated by the defendant, and entered a judgment in favor of the defendant against the plaintiff for $4,132.90. The plaintiff has appealed from that judgment.
The principal and controlling question in the case is as to the terms of the contract. This is entirely a question of fact. There are circumstances in the case which tend to support the theory of each party. The trial court, after hearing all the evidence and hearing the explanations of the different circumstances, found that the contract was as alleged by the respondent. An examination of the abstract of the evidence does not convince us that the trial court was wrong in this finding.
Some contention is made in the brief of the appellant that certain of the items of the account were not correctly found by the trial court, but we are of the opinion that the trial court properly found upon these items.
We find'no good reason for reversing the judgment, and it is therefore affirmed.
Ellis, C. J., Chadwick, Morris, and Holcomb, JJ., concur.